Title: From George Washington to Major General John Sullivan, 3 November 1778
From: Washington, George
To: Sullivan, John


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 3d Novembr 1778
  
I have your favr of the 31st Ulto inclosing Major Talbots Account of the capture of the schooner Pigott. It was really a well concerted plan and gallantly executed. Be pleased to present my approbation and thanks to the Major—his Officers and Men.
The enemy’s fleet consisting of 150 sail of transports lay at the Hook the 31st ulto. It is the general opinion that the evacuation of New York will be total; but I cannot say I have sufficient evidence to convince me that it will be so.
I sent a letter for the Marquis de la Fayette to your care about the beginning of October. Be pleased to say whether it reached your hands, and whether it was delivered to the Marquis before he left Boston or Providence. I am with Regard Dear Sir Your most obt Servt

  Go: Washington

  
P.S. I have just heard that nine ships and a Brig left the Hook a day or two ago, said by a deserter to be bound to Rhode Island.
  
